MEMORANDUM OPINION
































































 
 
 

                                                                                                                                                            
                                                                                                                       
 
 
 
MEMORANDUM OPINION
 
 
No. 04-08-00887-CR
 
In re Angelo
CASTRO
 
Original Mandamus
Proceedings[1]
 
Opinion by:     Rebecca Simmons, Justice
 
Sitting:            Catherine
Stone, Justice
                        Sandee
Bryan Marion, Justice
                        Rebecca
Simmons, Justice
 
Delivered and
Filed:  December 23, 2008
 
PETITION FOR
WRIT OF MANDAMUS DENIED
 
The
court has considered relator’s petition for a writ of mandamus and is of the
opinion the relator is not entitled to the relief sought.  Accordingly,
relator’s petition for a writ of mandamus is denied.  See
Tex. R. App. P. 52.8(a). 
 
Rebecca Simmons, Justice
 
Do not publish
 




 
 
 




[1] This proceeding arises out of Cause
No. 2002-CR-1723, styled The State of Texas v. Angelo Castro, pending in
the 175th District Court, Bexar County, Texas, the Honorable Mary Roman
presiding.